Plaintiff in error, Roy Crump, was convicted on a charge that he did have in his possession whisky with the unlawful intent to sell the same. In accordance with the verdict of the jury he was sentenced to pay a fine of *Page 116 
$250 and be confined in the county jail for 30 days. From the judgment an appeal was taken by filing in this court on March 21, 1923, a petition in error, with case-made. No briefs have been filed. When the case was called for final submission, no appearance was made on behalf of plaintiff in error. The Attorney General has moved to affirm the judgment for failure to prosecute the appeal. An examination of the record discloses that the errors assigned are without merit. The plaintiff in error had a fair trial. The judgment is therefore affirmed.